 In the Matterof FARMINGTONSHOE MANUFACTURING COMPANYandUNITED SHOE WORKERS OF AMERICA, LOCAL 161ACase No. R-3806.-Decided May21, 1942Jurisdiction:shoe manufacturing industry.Investigation and Certification of Representatives:existence of question: re-quest that petitioner present definite proof of its membership claims; electionnecessary.UnitAppropriatefor CollectiveBargaining:all production and maintenance em-ployees, including watchmen and shippers, but excluding executives,super-visors, and clerical and office employees.Hughes d BurnsbyMr. George 7'. Burns,of Dover, N. H., for theCompany.Mr. Harry E. Jones,of Manchester, N. H., for the Union.Mr. Louis C, okin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United ShoeWorkers of America, Local 161A, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Farmington Shoe Manufacturing Com-pany,Dover,New Hampshire, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert E. Greene, Trial 'Examiner. Saidhearing was held at Dover, New Hampshire, on May 7, 1942. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to.examine and cross-examine witnesses,and to introduce, evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.41 N. L. R. B, No. 37.,,169. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY.Farmington' ShoeManufacturing Company is engaged in themanufacture of women's aiid men's shoes at Dover, New Hampshire.The Company sells products valued at about $1,500,000 annually,practically all of which is shipped out of New Hampshire.All rawmaterials used by the Company are shipped to it from outside NewHampshire.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America, Local 161A, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees'of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring April 1942, the Union requested the Company to meet withit for collective bargaining purposes.The Company requested thatthe Union present definite proof of its membership claims.There-upon the Union filed the petition herein.A statement' of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union-represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6), and (7) of= the National LaboiRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including watchmen and shippers, but excludingexecutives, supervisors, and clerical and office employees, constitutean appropriate unit.The Company stated that it had no objectionto this unit.We find, that all production and maintenance employees. of the Com-pany, including watchmen and shippers, but excluding executives,supervisors, and clerical and office employees, constitute a unit appropriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.'The Regional Director reported that the Union presented 185 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of April 27, 1942.There are 311 employees on that pay roll. FARMINGTON SHOE MANUFACTURING COMPANY171V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll -period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with FarmingtonShoe Manufacturing Company, Dover, New Hampshire, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the First Re-gion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Shoe Workers of America,Local 161A, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Direction of Election. In the Matter of FARMINGTON SHOE MANUFACTURING COMPANYandUNITED SHOE WORKERS OF AMERICA, LOCAi; 161ACase No. B-3806CERTIFICATION OF REPRESENTATIVESJune 24, 1942On May 21, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding."Pursuant to the Direction of Election, an election by secret ballotwas conducted on June .10, 1942, under the direction and supervisionof the Regional Director for the First Region (Boston, Massachu-setts), to determine whether or not specified employees desire to berepresented by United Shoe Workers of America; Local 161A, affil-iated with the Congress of Industrial Organizations.On June 11,1942, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_____________________________-290Total number of votes cast_______________________________262Total number of valid votes -------------------- ----------'260Total number of ballots marked for "YES"________________217Total number of ballots marked for "NO"_________________43Total number of blank ballots_____________________________2Total number of void ballots_____________________________0Total number of challenged ballots____________________0By ^ virtue of and pursuant -to- the, power ^ vested- in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Shoe Workers of America,Local 161A, affiliated with the Congress of Industrial Organizations,141 N. L. R. B. 169. ,41 N. L. R. B., No. 37a.172 -FARMINGTON SHOEMANUFACTURING COMPANY173has been designated and selected by a majority of all production andmaintenance employees of Farmington Shoe Manufacturing Com-pany, Dover, 'New Hampshire, including watchmen and shippers,but excluding executives, supervisors, and clerical and office em-ployees, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, the United ShoeWorkers of America, Local 161A, affiliated with the Congress ofIndustrial, Organizations is the exclusive representative of all suchemployees for , the purposes of collective bargaining in respect toemployment._